DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 and 8/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/200,372 and 17/200, 414. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005.

    PNG
    media_image1.png
    791
    1156
    media_image1.png
    Greyscale

Re claim 1, Asai teaches a plasma generating device (fig14), comprising: 

a third rod-shaped electrode that is grounded (472, fig14, [141]);
a gas supplier (420, fig14, [120]) configured to supplies a gas (source gas, [120]),
wherein high-frequency power is applied to the first rod-shaped electrode from the high-frequency power supply to convert gas into plasma in a plasma generation region (space between 471 and 472, fig14) between the first rod-shaped electrode and the third rod-shaped electrode.
Asai does not explicitly show a second rod-shaped electrode connected to a high-frequency power supply; a third rod-shaped electrode installed between the first rod-shaped electrode and the second rod-shaped electrode, wherein high-frequency power is applied to the second rod-shaped electrode from the high-frequency power supply to convert gas into plasma in a plasma generation region between the second rod-shaped electrode and the third rod- shaped electrode;
Rough teaches a first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged such that a number of electrodes of the first electrode and the second electrode are in an odd number of three or more in total, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4). Rough also teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to insert an extra high-frequency power connected electrode rod and form an exhaust opening between high-frequency power electrode and the grounded electrode. The motivation to do so is to achieve uniform plasma (Rough, col6 line 5-25).
Re claim 2, Asai modified above teaches the device of Claim 1, further comprising at least one buffer structure (Asai, 424, fig14, [119]) that forms a buffer chamber configured to accommodate the first rod-shaped electrode, the second rod-shaped electrode, and the third rod-shaped electrode (see figure above), wherein one or more gas supply ports (Asai, 425 formed between grounded and high frequency electrode, fig14, [122]) that supply a gas into a process chamber (Asai, 201, fig14, [116]) is provided on a side wall surface of the buffer structure (wall of 424 with front port 425, fig14).
Re claim 3, Asai modified above teaches the device of Claim 2, wherein the gas supply ports (Asai, 425 formed on each side of 472, see figure above, [122]) are located between the first rod-shaped electrode and the third rod-shaped electrode (Asai fig14 with two high frequency electrode formed on each side of 472 and opening formed on each side of 471, see figure above), and the side wall surface (wall of 424 with front port 425, fig14) of the buffer structure is formed to face a side surface of a substrate (Asai, 200, fig14, [109]).
Re claim 4, Asai modified above teaches the device of Claim 2, wherein the gas supply ports are opened to face a center of a substrate (see figure above).
Re claim 5, Asai teaches a substrate processing apparatus (fig14), comprising: 
a process chamber (201, fig14, [116]) in which a substrate (200, fig14, [109]) is processed; 
a gas supplier (420, fig14, [120]) configured to supply a gas into the process chamber (420 supply DCS and NH3, fig14, [94, 120]); and 
a plasma generating device (structure in connection with 270, fig14, [141]) configured to activate the gas by converting the gas into plasma (fig14); 
an exhaust system (231, fig14, [146]) configured to evacuate an interior of the process chamber (fig1). 
wherein the plasma generating device includes: 
a first rod-shaped electrode (471, fig14, [141]) connected to a high-frequency power supply (270, fig14, [141]) and 
a third rod-shaped electrode that is grounded (472, fig14, [141]) , and
wherein high-frequency power is applied to the first rod-shaped electrode from the high-frequency power supply to convert the gas into plasma in a plasma generation region (space between 471 and 472, fig14) between the first rod-shaped electrode and the third rod-shaped electrode.
Asai does not explicitly show a second rod-shaped electrode connected to a high-frequency power supply; a third rod-shaped electrode installed between the first rod-shaped electrode and the second rod-shaped electrode, wherein high-frequency power is applied to the second rod-shaped electrode from the high-frequency power supply to convert the gas into plasma in a plasma generation region between the second rod-shaped electrode and the third rod- shaped electrode;
Rough teaches a first electrode (212 and 214, fig4, col5 line 65) and a second electrode (216, fig4, col5 line 67) are alternately arranged such that a number of electrodes of the first electrode and the second electrode are in an odd number of three or more in total, wherein the second electrode is used in common for two of the first electrode being respectively adjacent to the second electrode (fig4). Rough also teaches by tightly couple two electrodes 212 and 214 together the electrode power distribution system is self-balanced and thus create a uniform plasma (col6 line 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Rough to insert an extra high-frequency power connected electrode rod and form an exhaust opening between high-frequency power electrode and the grounded electrode. The motivation to do so is to achieve uniform plasma (Rough, col6 line 5-25).
Re claim 7, Asai modified above teaches the apparatus of Claim 5, wherein the plasma generating device further includes at least one buffer structure (Asai, 424, fig14, [119]) that forms a buffer chamber (Asai, 423, fig14, [120]) configured to accommodate the first rod-shaped electrode, the second rod- shaped electrode, and the third rod-shaped electrode (see figure above), and wherein one or more  gas supply ports (Asai 425 formed on each side of 472, see figure above) that supply the gas 
Re claim 8, Asai modified above teaches the apparatus of Claim 7, wherein the gas supply ports (Asai 425 formed on each side of 472, see figure above) are located between the first rod-shaped electrode and the third rod-shaped electrode (Asai fig14 with two high frequency electrode formed on each side of 472 and opening formed on each side of 471, see figure above), and the side wall surface of the buffer structure is formed to face a side surface of the substrate (Asai, 200, fig14, [109]).
Re claim 9, Asai modified above teaches the apparatus of Claim 7, wherein the gas supply ports are opened to face a center of the substrate (see figure above).
Re claim 10, Asai modified above teaches the apparatus of Claim 5, further comprising: a controller (Asai, 280, fig14, [154]) configured to control the high-frequency power supply (270, fig14, [141]), wherein the controller controls the high-frequency power supply by monitoring an impedance of the plasma generating device (Rough, fig4, col6 line 1-25).
Re claim 12, Asai modified above teaches the apparatus of Claim 7, wherein the at least one buffer structure includes a plurality of buffer structures (Asai, 424 and 434, fig14, [119, 131]), and the same reaction gas is supplied to the plurality of buffer structures (Asai, [198]).
Re claim 13, Asai modified above teaches the apparatus of Claim 7, wherein the at least one buffer structure includes a plurality of buffer structures (Asai, 424 and 434, fig13, [119, 131]), and the plurality of buffer structures are installed, with an exhaust system (Asai, 231, fig13, [146]) interposed between the plurality of buffer structures, in a line-symmetrical manner with respect to a line passing through the exhaust system and a center of the process chamber (fig13).
Re claim 21, Asai modified above teaches the apparatus of Claim 7, wherein the buffer structure includes: a first gas supply port (Asai 425 formed on one side of 472, see figure above) that supplies the plasma-converted gas, which is generated in the plasma generation region between the first rod-shaped .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005 and Okuda US 2013/0171838.

Re claim 11, Asai modified above teaches the apparatus of Claim 7, wherein the at least one buffer structure includes a plurality of buffer structures (Asai, 424 and 434, fig14, [119, 131]), 
Asai does not explicitly show different reaction gases are supplied to the plurality of buffer structures respectively.
Okuda teaches wherein the at least one buffer structure includes a plurality of buffer structures (237b and 237c, fig2, [163, 164]), and different reaction gases are supplied to the plurality of buffer structures respectively (NH3 and H2 through 232b and 232c, fig2, [154, 155, 163, 164]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai with the teaching of Okuda to form a film at low temperature with high quality (Okuda, [6, 125]).

Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. US 2012/0100722 in view of Rough et al. US 4887005 and Kontani et al. US 2004/0025786.

Re claim 19, Asai modified above teaches the apparatus of Claim 7, wherein the gas supplier (Asai, 420, fig14, [120]) includes a gas supply hole (Asai, 421, fig14, [120]) that supplies gas into the 
Asai does not explicitly show the gas supply hole is opened to face the wall surface of the buffer structure that is formed in the radial direction.
Kontani teaches the gas supply hole (103, fig13, [229]) is opened to face the second wall surface of the buffer structure (176, fig13, [229]) to prevent particles from being generated during the deposition process ([229]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai in view of Rough with the teaching of Kontani to adjust the gas supply hole to face the side wall of the buffer structure as in fig13 of Kontani. The motivation to do so is to prevent particles from being generated during the deposition process (Kontani, [229]).
Re claim 20, Asai modified above teaches the apparatus of Claim 19, wherein the first rod-shaped electrode or the second rod-shaped electrode is installed adjacent to the wall surface formed in the radial direction (see figure above).
Re claim 22, Asai does not explicitly show the apparatus of Claim 7, wherein the buffer structure is made of insulating material.
Kontani teaches buffer structure made of quartz (17, fig13, [224]) integrated with other structure of the chamber to suppress variation during the process ([224]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai in view of Rough with the teaching of Kontani have a buffer structure formed of quartz integrated with other structure of the chamber. The motivation to do so is to suppress variation during process (Kontani, [224]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812